OPINION OF THE COURT
Per Curiam.
In this proceeding the respondent was charged with two *180charges of professional misconduct. The Special Referee sustained only the second charge.
Charge two alleged that the respondent engaged in conduct involving dishonesty, in that, from November 1983 until January 1984 the respondent was employed and paid a salary as an associate in a law office and during that period of time he illegally and unethically collected unemployment compensation from the New York State Department of Labor’s Unemployment Insurance Division.
The respondent moves to confirm so much of the report of the Special Referee as fails to sustain charge one and to otherwise disaffirm the report. The petitioner Grievance Committee cross-moves to confirm so much of the report as sustains charge two and to otherwise disaffirm the report.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the professional misconduct outlined above. The respondent’s motion is granted to the extent that it seeks to confirm the failure to sustain charge one, and is otherwise denied. The petitioner’s cross motion is granted to the extent that it seeks to confirm the sustaining of charge two, and is otherwise denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s previously unblemished record, the financial constraints which may have contributed to this misconduct, the ample character evidence submitted on his behalf, and the fact that the respondent voluntarily terminated the unemployment compensation, and refunded the $1,000 overpayment. Accordingly, the respondent should be and is hereby censured for his professional misconduct.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the respondent’s motion is granted to the extent that it seeks to confirm the failure to sustain charge one, and the motion is otherwise denied; and it is further,
Ordered that the petitioner’s cross motion is granted to the extent that it seeks to confirm so much of the report as sustained charge two, and the cross motion is otherwise denied; and it is further,
Ordered that the respondent David Ullman is hereby censured for his professional misconduct.